 



Exhibit 10.1
GARDNER DENVER, INC.
PHANTOM STOCK PLAN
FOR OUTSIDE DIRECTORS
(Effective August 1, 2007)
          1. Purpose. Gardner Denver, Inc. (the “Company”) hereby establishes
this Phantom Stock Plan for Outside Directors (the “Plan”) in order to promote
the interests of the Company and its stockholders by having a portion of the
total compensation payable to its outside directors be deferred in the form of
“phantom stock units,” thereby increasing each outside director’s proprietary
interest in the Company and further aligning their interests with the interests
of stockholders generally.
          2. Effective Date; Purpose of Amendment and Grandfathered Status. The
Plan was originally effective on August 6, 1996. The Plan was amended and
restated as of November 8, 2005, to take advantage of the transitional rules
applicable under Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), and to make changes to the administrative process for crediting
amounts to a participant’s Plan account. As amended and restated, this Plan is
effective August 1, 2007. The purpose of the 2007 amendment and restatement is
to further comply with Code Section 409A, the additional transition guidance
issued regarding same and the final regulations effective April 17, 2007.
Specifically, the August 1, 2007 amendments ensure continued compliance with
409A by restricting a participant’s ability to make a “second election” and also
delete certain transitional provisions that no longer apply. It is intended
that, in accordance with guidance issued under Code Section 409A, any amounts
deferred under the Plan prior to December 31, 2004, shall be grandfathered and,
thus, not subject to the provisions of Code Section 409A, to the extent such
deferred amounts were earned and vested as of December 31, 2004. It is further
intended that the Plan, as in effect at any time on or prior to December 31,
2004, will be administered in accordance with its terms as in effect on any such
date. The Company reserves the right, in its sole discretion, to further amend
the Plan to comply with the provisions of Code Section 409A, and any rules,
regulations or other guidance issued thereunder, during any applicable remedial
amendment period.
          3. Phantom Share Units.
          (a) In addition to the cash compensation otherwise payable to each
outside director of the Company, the Company shall establish and maintain a
Phantom Stock Account (“Account”) for and in the name of each outside director.
Subject to the provisions of Section 10 of this Plan, on the last business day
of each fiscal quarter completed following January 1, 2006, the Company shall
credit the Account of each person who is an outside director of the Company on
said date for the number of phantom stock units (“Units”) specified in Section
3(b) below. Prior to January 1, 2006, the Company shall credit the number of the
Account of each such person for the number of Units specified in Section 3(b) on
a monthly basis in accordance with the terms of the Plan as in effect before the
Effective Date, including any monthly credits for December 2005 that are
necessary to ensure a smooth transition to the quarterly payment process.

1



--------------------------------------------------------------------------------



 



          (b) With respect to Units credited after January 1, 2006, the number
of Units credited on the last business day of each fiscal quarter to the Account
of an outside director shall be equal to (i) the sum of $1,750.00 plus
one-fourth of the amount of the annual director’s fee that the director has
elected to defer under this Plan, divided by (ii) the average closing price of a
share of the Company’s common stock (individually, a “Share” and collectively,
“Shares”) during the thirty (30) trading days immediately preceding (but not
including) the last business day of such fiscal quarter, as reported on the
composite tape of the New York Stock Exchange or such other primary market or
stock exchange on which Shares may be traded in the future. With respect to
Units credited before January 1, 2006, the number of Units credited on the first
day of each month to the Account of an outside director shall be equal to
(i) the sum of $583.33 plus one-twelfth of the amount of the annual director’s
fee that the director has elected to defer under this Plan, divided by (ii) the
average closing price of a Share for those days on which Shares were traded
during the previous month, as reported on the composite tape of the New York
Stock Exchange or such other primary market or stock exchange on which Shares
may be traded in the future.
          (c) The election provided in Section 3(b) above shall be made annually
by a director on or before the December 1 preceding the year of service as a
director to which the election is applicable, provided that newly-elected
directors may make such election within 15 days after their election to the
board of directors.
          (d) Notwithstanding anything to the contrary in this Section 3,
persons who are outside directors on the effective date of this Plan may
initially make the election provided in Section 3(b) above not later than the
effective date of the Plan, and the effective date of this Plan shall be deemed
to be the first day of a month for purposes of crediting Units to director
Accounts.
          4. Dividend Equivalents. As of each dividend record date declared with
respect to the Shares, the Company shall credit the Account of each outside
director with an additional number of Units equal to:

  (a)   the product of (i) the dividend per Share that is payable with respect
to such dividend record date, multiplied by (ii) the number of Units credited to
the director’s Account as of such dividend record date;

divided by

  (b)   the average closing price of a Share during the thirty (30) trading days
immediately preceding (but not including) the dividend record date as reported
on the composite tape of the New York Stock Exchange or such other primary
market or stock exchange on which Shares may be traded in the future.

2



--------------------------------------------------------------------------------



 



          5. Distribution of Account Value.
          (a) Each outside director (or in the event of the death of an outside
director, the director’s beneficiary), shall be entitled to receive the value of
the director’s Account in the manner provided in the following paragraphs (b),
(c), (d) and (e) of this Section 5.
          (b) Unless otherwise elected by an outside director in accordance with
the provisions of Section 5(c) — (e) below, the cash value of a director’s
Account shall be distributed to the director or beneficiary, as the case may be,
on the first day of the month following the date upon which the director ceases
to be a director of the Company for any reason.
          (c) For amounts deferred and credited to a participant’s account on or
before December 31, 2004, at any time prior to the time an outside director
ceases to be a director of the Company, the director may irrevocably elect to
have all amounts to which the director will be entitled under this Plan
distributed in twelve or fewer equal monthly installments commencing on the
first day of the month following the date on which the director ceases to be a
director of the Company for any reason or on a date certain in the twelve-month
period immediately following the date on which the director ceases to be a
director of the Company for any reason. In the event of such an election, no
interest will be paid on the amounts deferred.
          (d) For amounts deferred and credited to a participant’s account after
December 31, 2004, subject to the transitional election set forth in
Section 5(e), a participant shall elect as part of the director’s annual
deferral election the time and form of the distribution of amounts deferred
under the Plan for that Plan year. Thereafter, the director can change the
director’s election as to the time and form (a “second election”) of the
distribution from the account only if the second election is made at least
thirteen (13) months prior to the date that the director would otherwise receive
or begin to receive a distribution of the account balance under the director’s
initial election. Additionally, except in the case of death, disability or an
unforeseeable emergency, any second election must defer payment for a minimum of
an additional five years.
          (e) The Treasury Regulations and Internal Revenue Service guidance
issued under Internal Revenue Code Section 409A provide a limited grace period
during which a participant may elect to change a previously designated election
with respect to time and form of payment. Such a change in election can be made
with respect to any amounts deferred under the Plan on or after January 1, 2005
and prior to December 31, 2007, so long as (1) the amounts are not otherwise
payable during 2007 and (2) the change in election is made on or before
December 31, 2007. Plan participants shall be permitted to make such a change
(i.e., switch from a single lump sum to a series of monthly installments or from
a series of monthly installments to a single lump sum) on their 2008 deferral
election forms. The grace period permits the change without being subject to the
second election rules described in paragraph (d) above. This exclusion from the
second election restrictions set forth above only applies to amounts deferred
during the years 2005 through 2007, and there is no indication that the
opportunity will be extended by future guidance.

3



--------------------------------------------------------------------------------



 



          (f) For purposes of this Section 5, the cash value of a director’s
Account shall be calculated by multiplying (i) the number of Units in the
Account by (ii) the average closing price of a Share during the thirty
(30) trading days immediately preceding (but not including) the date on which
the director ceased to be a director of the Company, as reported on the
composite tape of the New York Stock Exchange or such other primary market or
stock exchange on which Shares may be traded in the future.
          6. Beneficiary Designation.
          (a) Each outside director may, from time to time, by writing filed
with the Company, designate any legal or natural person or persons (who may be
designated contingently or successively) to whom the cash value of the
director’s Account is to be distributed if the director dies prior to having
received all of the amounts to which the director is entitled under Section 5
above. A beneficiary designation will be effective only if the signed form is
filed with the Company while the director is alive and will cancel all
beneficiary designation forms previously filed.
          (b) To the extent a director fails to designate a beneficiary or
beneficiaries as provided in this Section 6, or if all designated beneficiaries
die before the director or before the distribution of the entire cash value of
the director’s Account, the remaining cash value of the Account shall be
distributed to the estate of the director as soon as practicable after the
director’s death.
          7. Financial Hardship Distribution. The Company may accelerate the
distribution of a director’s Account for reasons of severe financial hardship.
For purposes of this Plan, severe financial hardship shall be deemed to exist in
the event the Company determines that a director requires a distribution to meet
immediate and significant financial needs resulting from a sudden or unexpected
illness or accident of the director or a member of the director’s family, loss
of the director’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the director. A distribution based upon financial hardship shall not exceed the
amount required to meet the immediate financial need created by the hardship.
          8. Transferability. The interests of any director or beneficiary under
this Plan are not subject to the claims of the director’s creditors and may not
otherwise be voluntarily or involuntarily assigned, alienated or encumbered.
          9. Rights Associated with Units. A director’s Account shall be a
memorandum account on the books of the Company and the Units credited to a
director’s Account shall be used solely as a device for the determination of the
cash value of such Account to be distributed in accordance with this Plan.
Outside directors (and their beneficiaries) shall have no rights as shareholders
with respect to Units. A director’s rights under this Plan are solely those of
an unsecured creditor of the Company and the Company shall not be obligated to
hold any cash, property or Shares in trust or as a segregated fund.
Participation in this Plan shall not give any outside director the right to
continue to serve as a member of the board of directors or any rights or
interests other than as provided in this Plan.

4



--------------------------------------------------------------------------------



 



          10. Changes in Shares.
          (a) In the event of any change in the number of outstanding Shares by
reason of any stock dividend (including a stock split in the form of a stock
dividend), recapitalization, merger, consolidation, exchange of shares or other
similar corporate transaction in respect of Shares, the number of Units to be
credited in accordance with Section 3 above, the number of Units held in each
director’s Account, and the amounts to be distributed in accordance with this
Plan shall be appropriately adjusted to take into account any such event.
          (b) In the event of a distribution by the Company of stock of a
subsidiary to the Company’s stockholders (or similar event), the Company shall
make an equivalent cash payment to each outside director participating in this
Plan, taking into account the relative value of such distribution on a per Share
basis and the number of Units in a director’s Account. All determinations of the
Company under this paragraph (b) shall be conclusive.
          11. Change of Control.
          (a) In the event of a change of control of the Company, the cash value
of a director’s Account shall be distributed on the first day of the month
following such change of control. For purposes of this paragraph, the value of a
director’s Account shall be determined in a manner consistent with Section 5(d)
above, utilizing the thirty (30) trading days immediately preceding (but not
including) the date of the change of control.
          (b) For purposes of this Plan, “change of control” shall have the same
meaning as in the Company’s Long-Term Incentive Plan, as may be amended from
time to time.
          12. Company Successors. This Plan shall be binding upon any assignee
or successor in interest to the Company whether by merger, consolidation or sale
of all or substantially all of the Company’s assets.
          13. Administration. This Plan shall be, to the maximum extent
possible, self-effectuating. This Plan shall be construed, interpreted and, to
the extent required, administered by the board of directors or a committee
appointed by the board of directors to act on its behalf under this Plan.
Notwithstanding the foregoing, no director shall participate in any decision
relating solely to that director’s benefits.
          14. Amendment and Termination. The board of directors of the Company
may, from time to time, amend or terminate this Plan; provided, however, that no
such amendment or termination shall adversely affect the rights of any director
without the director’s consent with respect to Units credited to the director’s
Account prior to such amendment or termination.

5